DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization for this examiner’s amendment was   given   in   a   telephone interview with Eckhard H. Kuesters (Reg. No. 28,870) on March 21st, 2021.
 The application has been amended as follows:
        • Claim 1 recites “Claim 1 (Currently Amended): A semiconductor memory device comprising: 
a first interconnection layer extending in a first direction; 
a second interconnection layer extending in the first direction and arranged adjacently to the first interconnection layer in a second direction, the second direction intersecting the first direction; 
a first insulating layer provided between the first interconnection layer and the second interconnection layer, and extending in the first direction and a third direction, the third direction intersecting the first direction and the second direction; 

a second semiconductor layer provided between the second interconnection layer and the second insulating layer, and extending in the third direction; 
a first charge storage layer provided between the first interconnection layer and the first semiconductor layer; [[and]] 
a second charge storage layer provided between the second interconnection layer and the second semiconductor layer, 
a third interconnection layer disposed apart in the third direction from the first and second interconnection layers, the first insulating layer being extending in the third direction inside the third interconnection layer; and 2Application No. 16/284,128 Reply to Office Action of December 7, 2020 
a third semiconductor layer extending in the third direction inside the third interconnection layer, provided between the first insulating layer and the third interconnection layer, and being in contact with the first and second semiconductor layers.”
Now amended as the following:
“Claim 1 (Currently Amended): A semiconductor memory device comprising: 
a first interconnection layer extending in a first direction; 
a second interconnection layer extending in the first direction and arranged adjacently to the first interconnection layer in a second direction, the second direction intersecting the first direction; 

a second insulating layer provided between the first interconnection layer and the second interconnection layer, and extending in the third direction; a first semiconductor layer provided between the first interconnection layer and the second insulating layer, and extending in the third direction; 
a second semiconductor layer provided between the second interconnection layer and the second insulating layer, and extending in the third direction; 
a first charge storage layer provided between the first interconnection layer and the first semiconductor layer; [[and]] 
a second charge storage layer provided between the second interconnection layer and the second semiconductor layer;
a third interconnection layer disposed apart in the third direction from the first and second interconnection layers, the first insulating layer being extending in the third direction inside the third interconnection layer; and 2Application No. 16/284,128 Reply to Office Action of December 7, 2020 
a third semiconductor layer extending in the third direction inside the third interconnection layer, provided between the first insulating layer and the third interconnection layer, and being in contact with the first and second semiconductor layers.”
        • Claim 27 recites “Claim 27 (New): The device according to claim 7, wherein one end of the first insulating layer with respect to the first direction is in contact with the eighth insulating layer.”

“Claim 27 (Currently amended): The device according to claim 26 

Response to Arguments
Objection to drawings in claims 4, 9, 10 and 11:
Applicant clearly point out the features of the above claims shown in fig. 3. Thus, the previous objections of the drawing are now withdrawn.
Rejection 35 USC 102(a)(1)
Claims 1, 3-17 and 21-28 are allowed now because they amended the claims to include all the allowable subject matter of claims 1, 6 and 7.

Election/Restrictions
Claim 1 is allowable. Claims 12, 13 and 15-17, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species 1-3, as set forth in the Office action mailed on 03/06/2020, is hereby withdrawn and claims 12, 13 and 15-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-17 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor memory device comprising: “a third interconnection layer disposed apart in the third direction from the first and second interconnection layers, the first insulating layer being extending in the third direction inside the third interconnection layer; and 2Application No. 16/284,128 Reply to Office Action of December 7, 2020 a third semiconductor layer extending in the third direction inside the third interconnection layer, provided between the first insulating layer and the third interconnection layer, and being in contact with the first and second semiconductor layers” in combination of all of the limitations of claim 1. Claims 3-5 and 9-17 include all of the limitations of claim 1.
Regarding claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor memory device comprising: “ a fourth insulating layer provided between the first interconnection layer and the first charge storage layer; a fifth insulating layer provided between the first charge storage layer and the first semiconductor layer; a sixth insulating layer provided between the second interconnection layer and the second charge storage layer; and 4Application No. 16/284,128 Reply to Office Action of December 7, 2020 a seventh insulating layer provided between the second charge storage layer and the second 
Regarding claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor memory device comprising: “ a fourth semiconductor layer provided on the first and second semiconductor layers and the first insulating layer” in combination of all of the limitations of claim 7. Claims 8 and 25-28 include all of the limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818